IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs January 10, 2012

              STATE OF TENNESSEE v. WILLIAM ROBINSON

              Direct Appeal from the Criminal Court for Shelby County
                      No. 08-03863    J. Robert Carter, Judge


                No. W2011-00748-CCA-R3-CD - Filed April 17, 2012


The defendant, William Robinson, was convicted by a Shelby County Criminal Court jury
of voluntary manslaughter and was sentenced by the trial court to five years, suspended to
nine months in the county workhouse with the remainder of the time on supervised probation.
His sole issue on appeal is whether the evidence was sufficient to sustain his conviction.
Following our review, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which T HOMAS T. W OODALL and
J OHN E VERETT W ILLIAMS, JJ., joined.

Stephen Bush, District Public Defender; Phyllis Aluko (on appeal) and Jane Sturdivant and
Sanjeev Memula (at trial), Assistant Public Defenders, for the appellant, William Robinson.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Senior Counsel; Amy
P. Weirich, District Attorney General; and David Zak and Marlinee Iverson, Assistant
District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

                                         FACTS

       This case arises out of the shooting death of the victim, David McMahan, which
occurred at the hands of the defendant outside a Memphis Mapco service station on the night
of January 10, 2008. According to the State’s proof at trial, the defendant and Heather
Yelverton, who was the victim’s former girlfriend and the mother of his five-year-old child,
arrived together at the service station in Yelverton’s vehicle. As Yelverton waited in the
driver’s seat for the defendant to make his purchases, the victim and a woman named Dena
Wiesner pulled up to the station. The victim approached Yelverton’s vehicle, banged on her
passenger window, and yelled threats to her. She drove off to get away from him, and he
returned to Wiesner’s vehicle and was preparing to get into the passenger seat when the
defendant exited the store. At that point, the victim approached the defendant, yelling
obscenities. The two men exchanged words, and the defendant pulled out his gun. The
victim threw his arms wide open and taunted the defendant to go ahead and shoot. The
defendant responded by firing multiple gunshots at the victim, killing him. The defendant
was arrested at the scene and subsequently charged with the voluntary manslaughter of the
victim.

        At trial, Heather Yelverton testified that she and the victim, who had dated for
approximately seven years, were taking a break in their relationship at the time the shooting
occurred. She said that when she and the defendant arrived at the Mapco station, the
defendant got out of the passenger seat of her vehicle and went into the store while she
waited in her vehicle. As she sat there, she saw the victim pull up to the station in a vehicle
driven by Wiesner. The victim got out of Wiesner’s car, approached her vehicle, and banged
on her passenger side window until she moved her vehicle away from him. Yelverton said
that the victim had returned to Wiesner’s car and was about to get inside when the defendant
walked out of the store. Wiesner pointed the defendant out to him, and he then started
toward the defendant, yelling obscenities.

        Yelverton testified that she assumed the two men exchanged words, although she was
unable to hear exactly what was said. She did, however, hear the victim yell to the
defendant, “[W]hat[,] are you going to shoot me, bitch? Shoot me.” She then saw the victim
throw his arms open wide and continue advancing toward the defendant. The next thing she
saw was “fire” coming out of the defendant’s gun and the victim on the ground. At that
point, she jumped out of her vehicle, ran to the victim, and “held him while he died.”

        On cross-examination, Yelverton acknowledged having given a statement to police
at the time of the shooting but claimed that it contained inaccuracies. She acknowledged as
accurate the portions of her statement in which she said that the victim had been harassing
her before the shooting, that he had screamed at her and threatened her when she was in her
vehicle, and that the defendant had backed away from the victim while the victim continued
to advance toward him. She further acknowledged that she probably reported that the victim,
while confronting her at the vehicle, also threatened the defendant and his mother. She was
adamant, however, that she never reported that the victim reached down in his pants as if he
had a sawed-off weapon before the defendant shot him.

        Carlotta Curtis, who was working at the Mapco store at the time of the shooting,
testified that the defendant walked into the store, purchased a pack of cigarettes, and left.

                                              -2-
Less than five minutes later, the defendant came back into the store and asked her to call 9-1-
1, saying, “[H]e was trying to hurt me and I shot him.” The defendant then walked back out
and sat down in front of the door. Curtis identified the store’s surveillance videotape that
recorded three different views of the interior and exterior store at the time of the shooting,
which was subsequently admitted as an exhibit and played for the jury.

       Dena Wiesner testified that she had two children with the victim’s brother and had
known the victim since he was about fourteen. She was also acquainted with the defendant,
having met him through a mutual friend. On the night of the shooting, she picked up the
victim at his aunt’s house to take him by the tattoo shop where the defendant worked because
he wanted to see if Yelverton’s vehicle was there. En route, the victim spotted Yelverton’s
vehicle at the Mapco station and instructed her to pull over. He then got out of the car,
walked to Yelverton’s vehicle, and attempted to talk to her. Yelverton, however, drove off.

       Wiesner testified that the victim had started back to her vehicle when the defendant
exited the store. At about the same time, Yelverton came back around in her vehicle as if to
pick up the defendant. The victim saw the defendant, said, “[T]hat’s that nigger right there,”
and started toward him. Wiesner said she “guess[ed]” that the defendant pulled his shirt up
to show the victim his gun, because the victim stopped and said, “[Y]ou’re going to kill me
or shoot me?” right before the defendant shot him. Wiesner testified that the victim was not
armed and that the only thing he had with him was his cell phone. On cross-examination, she
acknowledged that the victim stopped at the service station in order to confront Yelverton,
with whom he had been arguing. She further acknowledged that he was angry when he
approached the defendant, whom he believed to be romantically involved with Yelverton.

        John Daniels, Jr., a retired Shelby County Sheriff’s Department deputy, pulled up to
the station in time to witness the latter part of the shooting. He testified that he was looking
up to check the gas prices when he heard a gunshot, looked down, and saw a white male
firing a pistol at another white male. As he watched, the gunman fired two more shots at the
victim, who fell backwards onto the ground. The gunman then looked at Daniels before
walking up to the victim and firing a final shot at him as he lay on the ground. Daniels
testified that he did not see the victim with any kind of weapon. On cross-examination, he
acknowledged that he did not witness the events leading up to the shooting.

       At the time of the shooting, Sergeant Kelvin Hailey of the Memphis Police
Department, who was assigned to the Organized Crime Unit, was driving past the Mapco
Station in an unmarked patrol car. Sergeant Hailey testified that he heard what he thought
were three or four gunshots, looked over, and saw the victim lying on his back on the ground
while the defendant stood over him pointing his hand at him. He said that the defendant was
no longer in sight by the time he was able to pull into the station but that he reappeared soon

                                              -3-
afterwards, walking toward him armed with a handgun. He ordered him to drop the weapon
and get onto the ground, and the defendant complied. Sergeant Hailey acknowledged that
the defendant did not attempt to flee and was cooperative with him.

       Lieutenant Gerald Paige of the Memphis Police Department, who was assigned to the
Crime Scene Unit at the time of the shooting, identified various photographs and evidence
collected in the case, including a diagram that depicted the location where six .45 caliber
shell casings were recovered from the ground outside the store. He also identified the six
shell casings, as well as a .45 caliber Glock handgun and two magazine clips, that were
recovered from the scene.

       Shelby County Assistant Medical Examiner Dr. Miguel Laboy testified that he
determined that the cause of the victim’s death was multiple gunshot wounds based on his
autopsy of the body, which revealed three gunshot wounds: one in which the bullet traveled
through the victim’s arm and entered the soft tissue of his chest; one in which the bullet
entered the left side of the victim’s chest and perforated his abdominal cavity; and one in
which the bullet entered the victim’s right back. He said that the victim’s body tested
positive for the presence of marijuana but negative for alcohol or any other drugs.

       The defendant elected not to testify in his own defense, and the final evidence
presented in the case was the parties’ stipulation that, at the time of the shooting, the
defendant had a valid Tennessee permit to carry a handgun.

       Following deliberations, the jury convicted the defendant of the indicted offense of
voluntary manslaughter.

                                        ANALYSIS

       The sole issue the defendant raises on appeal is whether the evidence was sufficient
to sustain his conviction. Specifically, he argues that the State failed to prove beyond a
reasonable doubt that he did not act in self-defense in shooting the victim. The State
responds by arguing that the proof, which showed that the defendant fired multiple gunshots
at the unarmed victim, including a final gunshot after the victim was on the ground, was
more than sufficient for a rational jury reasonably to reject the defendant’s claim of self-
defense. We agree with the State.

       In considering this issue, we apply the rule that where sufficiency of the convicting
evidence is challenged, the relevant question of the reviewing court is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” Jackson

                                              -4-
v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e) (“Findings of guilt in
criminal actions whether by the trial court or jury shall be set aside if the evidence is
insufficient to support the findings by the trier of fact of guilt beyond a reasonable doubt.”);
State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v. Anderson, 835 S.W.2d 600,
604 (Tenn. Crim. App. 1992).

        All questions involving the credibility of witnesses, the weight and value to be given
the evidence, and all factual issues are resolved by the trier of fact. See State v. Pappas, 754
S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by the
trial judge, accredits the testimony of the witnesses for the State and resolves all conflicts in
favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our
supreme court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212
Tenn. 464, 370 S.W.2d 523 (1963)).

        “A jury conviction removes the presumption of innocence with which a defendant is
initially cloaked and replaces it with one of guilt, so that on appeal a convicted defendant has
the burden of demonstrating that the evidence is insufficient.” State v. Tuggle, 639 S.W.2d
913, 914 (Tenn. 1982).

        Voluntary manslaughter is defined as “the intentional or knowing killing of another
in a state of passion produced by adequate provocation sufficient to lead a reasonable person
to act in an irrational manner.” Tenn. Code Ann. § 39-13-211(a) (2006 & 2010). Under the
2007 amendment to the self-defense statute,

       a person who is not engaged in unlawful activity and is in a place where the
       person has a right to be has no duty to retreat before threatening or using force
       intended or likely to cause death or serious bodily injury, if:

              (A) The person has a reasonable belief that there is an imminent danger
       of death or serious bodily injury;

                                               -5-
                 (B) The danger creating the belief of imminent death or serious bodily
         injury is real, or honestly believed to be real at the time; and

                (C) The belief of danger is founded upon reasonable grounds.

Tenn. Code Ann. § 39-11-611(b)(2) (Supp. 2008 & 2011).

       When the defense of self-defense is fairly raised by the evidence, the State carries the
burden of proof to negate the defense beyond a reasonable doubt. See Tenn. Code Ann. §
39-11-201(a)(3) (2006 & 2010); State v. Belser, 945 S.W.2d 776,782 (Tenn. Crim. App.
1996). However, whether a defendant acted in self-defense is a question of fact for the jury
to determine. See State v. Goode, 956 S.W.2d 521, 527 (Tenn. Crim. App. 1997); State v.
Ivy, 868 S.W.2d 724, 727 (Tenn. Crim. App. 1993). As such, it is within the prerogative of
the jury to reject a claim of self-defense. Goode, 956 S.W.2d at 527.

        Viewed in the light most favorable to the State, the evidence was sufficient for the
jury to reject the defendant’s claim of self-defense and to find him guilty of the voluntary
manslaughter of the victim. Although there was proof that the victim was angry and that he
approached the defendant in a belligerent manner, it was undisputed that he was unarmed at
the time the defendant shot him. Moreover, according to Yelverton’s trial testimony, the
victim had his arms thrown open, which would have made it obvious to the defendant that
he was unarmed, at the time that the defendant fired his first shots. We also note that
Wiesner testified that the victim stopped when the defendant showed him his gun. Finally,
Daniels described witnessing the defendant fire at least two shots at the unarmed victim,
knocking him down onto the ground, before walking up to him and firing a final shot as he
stood over his fallen body. From all this evidence, a rational jury could have reasonably
rejected the defendant’s claim of having acted in self-defense. We, therefore, affirm the
defendant’s conviction for voluntary manslaughter.

                                       CONCLUSION

         Based on the foregoing authorities and reasoning, we affirm the judgment of the trial
court.


                                                    _________________________________
                                                    ALAN E. GLENN, JUDGE




                                              -6-